The judgment of the court was px-onounced by
Rost, J.
Under an execution issued in the suit of Simeon Patou v. Barthélémy and Villéré Buroché a tract of land was seized as the property of the defendants. The plaintiff, who is the wife of Villéré Buroché, enjoined the sale on the ground that the land was her separate property; After hearing, the injunction was dissolved by the district court with twenty per cent damages: the plaintiff appealed.
The plaintiff was married to Buroché on the 18th of July, 1842; the sale under which she pretends to claim bears date the 23d of March, 1843 ; it was made pending marriage; and as there'is nothing in the record to show her right to acquire and hold separate property, the presumption is that the property purchased fell into- the community. The plaintiff having failed to show title in herself, the judgment must be affn-med.
Judgment affirmed, with costs.